UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesþ Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at August 8, 2014 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition as of June 30, 2014 (Unaudited) and December 31, 2013 (Derived from the audited consolidated financial statements as of December 31, 2013) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the quarters and six months ended June 30, 2014 and 2013 2 Consolidated Statements of Changes In Stockholders’ Equity (Deficit) (Unaudited) for the six months ended June 30, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2014 and 2013 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 62 Item 4. Controls and Procedures 66 Part II. OTHER INFORMATION 67 Item 1. Legal Proceedings 67 Item 1A. Risk Factors 67 Item 5. Other Information 67 Item 6. Exhibits 68 SIGNATURES S-1 i CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share data) June 30, 2014 (Unaudited) December 31, 2013 Assets: Cash and cash equivalents $ $ Non-Agency RMBS, at fair value Senior Senior interest-only Subordinated Subordinated interest-only Agency RMBS, at fair value Pass-through Interest-only Receivable for investments sold - Accrued interest receivable Other assets (includes Due from FIDAC of $2 million and $0, respectively) Derivatives, at fair value, net - Subtotal Assets of Consolidated VIEs: Non-Agency RMBS transferred to consolidated variable interest entities ("VIEs"), at fair value Securitized loans held for investment, net of allowance for loan losses of $9 million, respectively Accrued interest receivable Subtotal Total assets $ $ Liabilities: Repurchase agreements, RMBS ($6.1 billion and $1.7 billion pledged as collateral, respectively) $ $ Payable for investments purchased - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees and expenses payable to affiliate Derivatives, at fair value Subtotal Non-Recourse Liabilities of Consolidated VIEs Securitized debt, collateralized by Non-Agency RMBS($2.7 billion and $3.0 billion pledged as collateral, respectively) Securitized debt, collateralized by loans held for investment ($703 million and $763 million pledged as collateral, respectively) Accrued interest payable Subtotal Total liabilities $ $ Commitments and Contingencies (See Note 16) Stockholders' Equity: Preferred Stock: par value $0.01 per share; 100,000,000 shares authorized, 0 shares issued and outstanding, respectively $
